Citation Nr: 0305172	
Decision Date: 03/19/03    Archive Date: 04/03/03	

DOCKET NO.  97-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for upper back or neck 
strain.   

2.  Entitlement to service connection for low back strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from February 1988 to 
September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the Wichita, 
Kansas, Regional Office of the Department of Veterans Affairs 
(VA) which, among other determinations, denied service 
connection for upper back or neck strain and for low back 
strain.  In January 1999, the Board remanded these issues to 
the RO for additional evidentiary development and 
readjudication.  While the case was in remand status at the 
RO the veteran moved to Missouri.  His VA file is now under 
the jurisdiction of the St. Louis, Missouri, Regional Office 
(hereinafter RO).  After completion of various actions 
undertaken pursuant to the Board's remand, the RO continued 
the denial of service connection for disabilities of the 
upper back and neck and of the low back and returned the case 
to the Board for further review on appeal.  

Other adjudication by the Board in January 1999 included the 
grant of service connection for tinnitus, the denial of 
service connection for a bilateral knee disorder, and a 
remand of the issue of entitlement to service connection for 
a disorder of the right wrist and hand, including carpal 
tunnel syndrome.  By a rating decision of February 2000, the 
RO granted service connection for carpal tunnel syndrome of 
the right hand and wrist and assigned a 10 percent rating 
from September 30, 1996, accordingly this issue has been 
resolved and is no longer before the Board.  


FINDINGS OF FACT

1.  No chronic disability of the upper back or neck was 
demonstrated during active military service.  

2.  No chronic disability of the low back was demonstrated 
during active military service.  

3.  The competent medical evidence of record does not 
demonstrate that the variously diagnosed postservice cervical 
pain is related to the veteran's military service.  

4.  The competent medical evidence of record does not 
demonstrate that the variously diagnosed postservice 
lumbosacral spine pain is related to the veteran's military 
service.  


CONCLUSIONS OF LAW

1.  Upper back or neck strain was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  

2.  Low back strain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the RO's findings as to the necessary evidence for an 
allowance of service connection for the upper back/neck and 
low back disabilities were explained in the statement of the 
case and in subsequent supplemental statements of the case.  
The Board's remand apprised the veteran of the need for 
medical records regarding his disabilities as a basis for 
adjudicating his claims.  In addition, a January 2001 RO 
letter explained to the veteran the expanded VA duties under 
the VCAA.  The letter told him that the evidence needed to 
support his service connection claims was evidence that the 
disabilities at issue had been continuously disabling since 
his release from service or that his current conditions were 
related to service, including a medical rationale for such a 
finding.  The veteran was informed that medical records would 
be obtained if he provided the names of the medical providers 
and the approximate dates of treatment.  Forms for 
authorizing the release of private records were provided.  
The essence of the approach set forth in this letter was to 
allocate the responsibility for procuring evidence between 
the veteran and VA such that the VA would make official 
requests for all records for which the veteran provided 
adequate identifying information and executed authorizations 
for their release.  The Board finds that in the aggregate, 
the statement of the case, the supplemental statements of the 
case, the Board's remand and the RO letter are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA and service department medical 
records have been obtained.  The veteran has undergone a VA 
examination for the specific purpose of determining whether 
there is a nexus between his current complaints involving 
back and neck and military service.  To the extent that the 
Board can ascertain, there are no additional Government or 
private medical records that might be obtained.  The veteran 
did not reply to the RO's January 2001 letter, and the file 
does not otherwise identify any additional medical records 
that might be obtained.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If a disability is not shown to have been chronic in service 
or during an applicable presumption period, a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage, Id.  While 
the regulation provides for continuity of symptoms, not 
treatment, in the merits context the lack of evidence or 
continuity of treatment may bear on the credibility of the 
evidence of continuity.  Savage, Id., at 496.

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Factual background

Service department medical records show that no pertinent 
defects were reported on an enlistment examination in 
February 1988.  The spine and musculoskeletal system were 
reported as normal.  Service medical records show that in 
November 1988 the veteran was seen at a medical facility for 
complaints of pain in the upper right back of 48 hours' 
duration.  He claimed that the pain was present at least once 
per month.  He denied any trauma to the area or recent 
exercise or lifting heavy objects.  There was no radiation of 
the pain into the legs.  Medications and heat were 
prescribed.  In August 1991 the veteran was again seen for 
complaints of back pain.  Warm soaks and back exercises were 
prescribed.  

In February 1993 the veteran was seen for complaints of upper 
pain of two days' duration.  There was no history of trauma 
to the back.  The veteran related that he had had back pain 6 
or 7 times before within the last 2 or 3 years.  It was 
reported that when the veteran was last seen in October 1992 
and given Motrin and a profile, the problem resolved in two 
weeks.  The veteran had felt his most recent pain while 
awakening in bed.  The clinical assessment was muscle strain.  
Medication and heat were prescribed.  

In October 1993 the veteran was seen at a service department 
clinic for complaints of pain from the neck to the left side 
which had began that morning and had steadily gotten worse. 
He denied trauma to the neck or the head.  The clinical 
assessment was muscle strain.  Medication and heat were 
prescribed.  

The veteran filed a claim for service connection for 
disabilities of the back and neck, among other disorders, in 
August 1996.  

Records from the Wichita Clinic, PA, dated from July to 
October 1997 are of record.  Treatment entries related 
primarily to other disorders, especially complaints of 
numbing and tingling in the upper extremities.  In July 1997 
it was reported that the veteran denied any history of neck 
or back injury.  

The veteran underwent a VA examination in November 1997 in 
connection with his service connection claim.  On examination 
of the spine, he denied having had an injury to the lower 
back.  He reported that he had back pain early in the morning 
and late in the evening which he attributed to having carried 
a heavy rucksack during service.  He had received no 
treatment.  Examination showed no back pain on motion.  There 
was no tenderness, spasm or weakness.  There were no postural 
abnormalities or fixed deformities of the back.  There were 
no neurological abnormalities.  X-rays of the lumbosacral 
spine showed slight narrowing of L5 - S1, but were otherwise 
negative.  X-rays of the thoracic spine were grossly 
unremarkable.  The pertinent diagnosis was mechanical low 
back pain.  

The veteran underwent a VA examination in January 2000 
pursuant to the Board remand.  It was reported that he had a 
long history of cervical spine and low back pain with 
prolonged physical exertion or standing.  He had received no 
formal treatment or therapy for back or neck pain.  The 
veteran complained of intermittent cervical neck pain mostly 
in the lateral trapezius area.  He took no medication for the 
pain.  He felt that his neck was stiff, especially in the 
morning when awakening and that cold weather tended to make 
it worse.  He denied a history of arm or leg weakness or 
paresthesias.  The veteran also complained of chronic low 
back pain which he attributed to carrying heavy weights in 
service.  He denied radicular leg pain, loss of bowel or 
bladder function and stated that he took no medication for 
his back.  Examination of the cervico-thoracic and 
lumbosacral spine segments revealed no point tenderness.  
X-rays of the cervical spine showed minimal osteophyte 
formation.   X-rays of the lumbosacral spine showed no 
significant decrease in the height of the vertebral bodies or 
of the disc spaces.  The impression was negative lumbar 
spine.  Noting that he had been asked to express an opinion 
as to the nature and etiology of the veteran's chronic 
cervical and lumbosacral spine pain, the examiner commented 
that there was a full range of motion of the spine and that 
no evidence of degenerative disease was present on 
examination or by history.  He concluded that the veteran's 
symptoms were consistent with chronic muscle strain and that 
these disorders could not be directly attributed to service.  

Discussion

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The evidence pertaining to the veteran's claimed upper back 
or neck disability included service medical record entries 
showing that the veteran was treated on several occasions for 
complaints of recurring pain.  The episodes were generally 
characterized as muscle strain and they resolved with 
treatment.  The only manifestation of the episodes was pain; 
no underlying abnormality was reported.  The conclusion to be 
drawn is that the episodes represented a series of unrelated 
strains rather than manifestations of an underlying disorder 
that was continuously present.  The competent medical 
evidence of record does not support a finding that the 
veteran has a chronic disability of the upper back or neck 
that was present during or is related to service.  It should 
be noted in this regard that although an examiner on one 
occasion noted the presence of chronic pain, this notation is 
not the equivalent of a finding that a chronic underlying 
disability manifested by pain existed during service.  
Furthermore, the characterization of the pain as chronic is 
not supported by the actual recorded findings or by medical 
opinion based on such findings.  

The veteran underwent a VA examination in November 1997, at 
which time his back-related complaints were limited to the 
lower portion of back.  However, X-rays of the thoracic spine 
were taken at that time and were negative.  On examination by 
a VA examiner in January 2000, the veteran's symptoms were 
found to be consistent with chronic muscle strain which could 
not be directly attributed to service.  Although minimal 
osteophyte formation was reported in the cervical spine, the 
examiner did not diagnose arthritis, and this finding was, in 
any event, obtained well over three years after the veteran's 
separation from service.  

Although complaints referable to the upper back and/or 
cervical spine was reported during service and were described 
at the January 2000 VA examination, the third of the above 
requirements, consisting of a relationship or nexus between 
the current disability and service, is not shown.  The Board 
has no basis upon which to reject the opinion of the January 
2000 examiner that the veteran's current muscle strain was 
not related to service.  The opinion was not ambivalent or 
based on an inaccurate factual premise but instead reflected 
review of the entire record by the examiner and a physical 
examination.  The Board finds that the opinion of the 
examiner is entitled to substantial weight in resolving the 
issue on appeal.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993); 
Sklar v. Brown, 5 Vet.App. 140 (1993).  The Board may not 
reject a medical opinion based on its own independent medical 
judgment.  Colvin v. Derwinski, 1 Vet.App. 171 (1991); 
Obert v. Brown, 5 Vet. App. 30 (1993).  

The veteran has attributed his recurring pain to carrying a 
heavy rucksack during service.  The question of the etiology 
of the veteran's current back disability is medical in 
nature.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  The law is well established that where a claim 
involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Caluza v. Brown, 7 Vet. App. 498 
(1995); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
Rose v. West, 11 Vet. App. 169 (1998); McManaway v. West, 13 
Vet. App. 60 (1999); Voerth v. West, 13 Vet. App. 117 (1999).  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, see Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991) (A lay person can testify 
to an event in service, or as to the visible symptoms or 
manifestations of a disease or disability.)  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
claimed upper back or neck strain is related to military 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The analysis with respect to low back strain is essentially 
the same as that set forth above for the upper back or neck 
strain.  The claim as to the low back is, if anything, weaker 
than the upper back claim, given that the entries recorded in 
service with respect to the complaints of back pain refer 
primarily to the upper back.  The entries do not focus on the 
low back per se.  The evidence clearly does not establish 
that a chronic low back strain was present during service and 
a VA examiner has expressed the opinion that the postservice 
low back muscle strain is not related to service.  The record 
provides no basis for rejecting this opinion.  

The Board therefore finds that a preponderance of the 
evidence of record is against a finding that the veteran's 
low back muscle strain is related to military service.  Where 
a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  


ORDER

Service connection for an upper back or neck strain is 
denied.  

Service connection for a low back strain is denied.  



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

